        Case 4:20-cv-00335-JM-JJV Document 9 Filed 04/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ROMARIO V. WALLER                                                                     PLAINTIFF
ADC #108263

v.                                   4:20-cv-00335-JM-JJV

DALE REED, Deputy Director
Arkansas Department of Correction; et al.                                           DEFENDANTS

                                            ORDER

       Before the Court is a Partial Recommended Disposition filed by United States Magistrate

Judge Joe J. Volpe. (Dkt. No. 5). No objections to the Recommended Disposition have been filed,

and the time to do so has passed. After review, this Court adopts the Partial Recommended

Disposition in its entirety as this its findings in all respects. Therefore, Plaintiff’s Motion for

Preliminary Injunction and Temporary Restraining Order (Doc. No. 3) is denied.

       So ordered this 20th day of April, 2020.




                                                     James M. Moody, Jr.
                                                     United States District Judge
